      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 1 of 12




                            In the United States District Court
                                 For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,                                       Case No. 2:19-cv-2491
v.                                                        (This Documents Relates to
                                                          All Cases)
United States of America,
     Respondent.

                             Petitioners’ Motion for Sanctions

    In a series of lawful orders, this Court directed the government to fully respond

to Petitioners’ discovery requests. For two reasons, the government refused to do so.

First, it decided the orders were wrong. Second, it claimed it couldn’t possibly

search its repositories and produce the requested information (ESI) in just 32 days. 1

Setting aside any dispute over the orders’ validity, “all orders and judgments of

courts must be obeyed ‘however erroneous the action of the court may be,’ until the

order ‘is reversed by orderly review.’” Absent such reversal, even the government

recognizes its willful disobedience may result in sanctions. 2 Further, the

government has known for years that it would likely have to search its repositories;

presumably, that’s why the Court ordered the government to preserve them in the

first place. And that likelihood became a certainty more than six months before the

August 28, 2020 production deadline expired—not a mere 32 days before it did so. 3


1 Doc. 540 at 1, 7; see Doc. 79 (approving requests); Doc. 96 (same); Doc. 126 (same); Doc. 98

(extending production deadline); Doc. 127 (same); Doc. 446 (ordering the government to search
certain repositories; extending deadline), In re: CCA Recordings 2255 Litigation, 2:19-cv-2491.
2 Lundahl v. Halabi, 600 F. App’x 596, 605 (10th Cir. 2014) (unpublished) (“[D]isobedience of [a court

order] is contempt of [the court’s] lawful authority, to be punished.” (quoting Howat v. Kansas, 258
U.S. 181, 189–90 (1922))); see Doc. 540 at 1.
3 Doc. 79; Doc. 446; see, e.g., Docs. 146, 155, 690, 713, & 694 at 313–14, United States v. Black et al.,

2:16-cr-20032. With the exception of Doc. 758 (hereinafter, Black Order), citations to filings in 2:16-
cr-20032 are prefaced with “Black Doc.”

                                                   1
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 2 of 12




    Faced with this Court’s early discovery orders, the government could have made

a diligent effort to search its electronic repositories and produce the requested ESI.

It could have attempted to reduce or eliminate its production obligations by

negotiating a settlement or by stipulating to certain facts. Or it could have

immediately filed notice of its intent to defy this Court’s orders, subjected itself to

contempt findings, and appealed. 4 Instead, the government hedged its bets. For

months, it signaled it would obey this Court’s orders—including a direct order to

search its electronic repositories. 5 Only later, when it became clear the Court would

accept nothing less than the government’s full compliance, did the government say

it had no intention of complying after all. Of course, this isn’t the first time the

government has feigned an intent to abide by this Court’s orders, only to flout those

orders in the end. Nor is it the first time Petitioners and our judicial system have

suffered as a result. The government previously escaped any meaningful sanctions

for its disobedience, only to recidivate. 6 The Court should therefore impose

dispositive sanctions now. 7 Nothing less will suffice.


4 See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 377 (1981). It also could have tried to
appeal without a contempt ruling, see United States v. Nixon, 418 U.S. 683, 691 (1974), or sought
certification or a writ of mandamus, see 28 U.S.C. § 1292(b); United States v. Copar Pumice Co., 714
F.3d 1197, 1205 (10th Cir. 2013).
5 See, e.g., Doc. 359 (asking the Court to relieve the government of certain obligations, but giving no

indication the government would refuse to fulfill those obligations if the Court denied its request).
6 See, e.g., Black Order at 4, 56–59; Black Doc. 690 at 3; Black Doc. 713 at 18, 23–24, 31; Black Doc.

805.
7 On August 26–27, 2020, the Federal Public Defender (FPD) notified government counsel of

Petitioners’ intent to seek sanctions if the government defied this Court’s orders, and again
expressed the FPD’s willingness to negotiate a settlement or stipulations that might render this
motion unnecessary. Government counsel indicated they would discuss these matters and provide a
response. Cf. Fed. R. Civ. P. 37(a)(1), (d)(1)(B); D. Kan. R. 37.2. Although Assistant United States
Attorney Steven Clymer later stated he was amenable to discussing certain stipulations in the
handful of cases where he represents the government, government counsel in the remaining cases


                                                   2
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 3 of 12




1. The Court has discretion to impose dispositive sanctions.

    By refusing to fully and timely respond to Petitioners’ requests, the government

violated (1) the Court’s February, March, and April 2020 orders approving the

requests and directing the government to respond; (2) the order denying a protective

order but extending the government’s production deadline to August 28, 2020; and

(3) the scheduling order’s ultimate discovery deadline. 8 The Court therefore has

considerable discretion in determining whether and what sanctions are

appropriate. 9 Among other things, the Court may direct that facts be taken as

established; prohibit the government from opposing claims or supporting defenses;

strike its responses; hold it in contempt; or even enter default judgment. 10

    Default judgment is a harsh sanction. But in light of the government’s repeated,

willful, and bad-faith violations, the Court should consider imposing it here—both

to penalize and to deter. 11 The Court would be justified in doing so, even under Rule

55(d). 12 Alternatively, if Rule 55(d) dissuades the Court from entering default


offered no further response. And entering the stipulations AUSA Clymer indicated he was willing to
consider wouldn’t alter the list of sanctions Petitioners ask the Court to impose.
8 Doc. 79; Doc. 96; Doc. 126; Doc 127 (setting a September 1, 2020, discovery deadline); Doc. 446.

9 See Xyngular v. Schenkel, 890 F.3d 868, 872 (10th Cir. 2018) (discussing the court’s inherent power

to impose sanctions); Lee v. Max Int’l, LLC, 638 F.3d 1318, 1320 (10th Cir. 2011) (discussing the
court’s discretion to impose Rule 37 sanctions); Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir.
2002) (discussing the court’s discretion to impose Rule 16(f) sanctions).
10 Fed. R. Civ. P. 37(b)(2)(A); see Fed. R. Civ. P. 16(f)(1)(c); D. Kan. R. 11.1; Xyngular, 890 F.3d at

871; Fish v. Kobach, 320 F.R.D. 566, 571 (D. Kan. 2017).
11 See Nat’s Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643 (1976); cf. United States v.

Chapman, 524 F.3d 1073, 1084–85 (9th Cir. 2008) (discussing the district court’s authority to use its
supervisory powers to deter future misconduct); Ruiz v. Cady, 660 F.2d 337, 340 (7th Cir. 1981)
(concluding that although entering default judgment against the state in a § 2254 proceeding may
“conflict with the public’s right to protection,” this option “should be preserved as a sanction”).
12 Fed. R. Civ. P. 55(d) (stating default judgement may be entered against the government only once

a claimant “establishes a claim or right to relief by evidence”). But see Giampaoli v. Califano, 628
F.2d 1190, 1193–96 (9th Cir. 1980) (concluding that the language and history of Rule 55(d) indicate
it should apply only where the government fails to file a response, not to bar sanctions “at a later

                                                   3
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 4 of 12




judgment, that only strengthens the case for imposing sanctions that “produce the

same result.” 13 Rule 55 “puts the government in a privileged position above all other

litigants.” 14 The government shouldn’t be permitted to abuse that privilege for

strategic gain by committing with impunity those acts that, if committed by any

other litigant, would result in swift and dispositive sanctions. 15 Just the opposite.

“[T]he public interest requires not only that Court orders be obeyed but further that

Governmental agencies which are charged with the enforcement of laws should set

the example of compliance with Court orders.” Thus, “[t]he effectiveness and need

for harsh measures is particularly evident” where, as here, “the disobedient party is

the government.” 16

    Accordingly, if the Court declines to enter default judgment, it may nevertheless

treat as admitted those facts that Petitioners might have proved but for the

government’s refusal to produce discovery; preclude the government from pursuing

its defenses; and strike its responses—even if doing so is tantamount to entering


stage in the proceedings”); Sparrow v. United States, 174 F.R.D. 491, 492 (D. Utah 1997) (noting the
court’s “discretion to apply default standards” against the government in the context of § 2255).
13 10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2702 (4th ed. 2020)

(explaining that this approach complies with Rule 55’s language without depriving courts of the
ability to enforce their orders); see, e.g., In re Attorney Gen., 596 F.2d 58, 65–66, n.15 (2d Cir. 1979);
Reynolds v. United States, 192 F.2d 987, 998 (3d Cir. 1951), rev’d on other grounds, 345 U.S. 1 (1953);
Kahn v. Sec’y of Health, Ed., & Welfare, 53 F.R.D. 241, 244, 246 (D. Mass. 1971).
14 Giampaoli, 628 F.2d at 1195.

15 Id.

16 United States v. Sumitomo Marine & Fire Ins. Co., 617 F.2d 1365, 1370 (9th Cir. 1980) (quoting

Perry v. Golub, 74 F.R.D. 360, 366 (N.D. Ala. 1976))).




                                                    4
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 5 of 12




default judgment, 17 and even though this litigation arises under § 2255. 18 Were it

otherwise, courts would be powerless to compel the government to comply with their

orders, a result that surely wasn’t “contemplated by those who wrote the Rules.” 19

    Specifically, Petitioners ask the Court to deem established, and preclude the

government from challenging, the following facts as to each petitioner:

•   Before each petitioner entered a plea, was convicted, or was sentenced, each
    member of the prosecution team intentionally, and without a legitimate law-
    enforcement purpose, became privy to each recording listed in the petitioner’s
    privilege log (the Recordings), either by watching or listening to them or by
    directly or indirectly obtaining information about them from someone who did.
•   The Recordings captured and reveal confidential attorney-client communications
    that concern matters related to legal advice or strategy sought by the petitioner.
•   Each member of the prosecution team acted with the intent to use, and did in
    fact use, confidential information gleaned from the Recordings to the petitioner’s
    detriment.
•   But for these actions, the petitioner wouldn’t have been convicted of any offense.
    Alternatively, the Court would have imposed a 50% shorter sentence and would
    have imposed neither (1) financial fees or penalties nor (2) supervised release.
•   The prosecution team’s actions had a substantial and injurious effect or
    influence on the outcome of the petitioner’s criminal case. 20
•   By virtue of the prosecution team’s actions, the petitioner can’t fairly be retried.


17 Wright & Miller, supra note 13; see, e.g., In re Attorney Gen., 596 F.2d 58, 65–66, n.15 (2d Cir.

1979); Reynolds v. United States, 192 F.2d 987, 998 (3d Cir. 1951), rev’d on other grounds, 345 U.S. 1
(1953); Kahn v. Sec’y of Health, Ed., & Welfare, 53 F.R.D. 241, 244, 246 (D. Mass. 1971).
18 United States v. Spencer, 2014 WL 3573600, at *12 (D. Minn. July 21, 2014) (citing Rule 12 of the

Rules Governing Section 2255 Proceedings)); see, e.g., United States v. Celio, 388 F. App’x 758, 760–
61 (10th Cir. 2010) (unpublished); Warner v. Parke, 96 F.3d 1450 (7th Cir. 1996); Bruner v. United
States, 2020 WL 2085149, at *2 (D.N.M. Apr. 30, 2020); United States v. Balentine, 2011 WL
13272258, at *2 (E.D. Wis. Dec. 22, 2011); cf. Stines v. Martin, 849 F.2d 1323 (10th Cir. 1988); Frick
v. Quinlin, 631 F.2d 37, 40 (5th Cir. 1980); United States ex rel. Mattox v. Scott, 507 F.2d 919, 924
(7th Cir. 1974); Bennett v. Collins, 835 F. Supp. 930, 938 (E.D. Tex. 1993).
19 Jackson Buff Corp. v. Marcelle, 20 F.R.D. 139, 140 (E.D.N.Y. 1957); cf. Bennett, 835 F. Supp. at

937 (refusing to adopt a stance that would “strip the district court of power to control respondent, no
matter how egregious its behavior in any habeas proceeding”).
20 By asking the Court to take as established certain facts related to actual use and prejudice,

Petitioners do not concede they must show either in order to prevail on their claims or to obtain
relief. See, e.g., Doc. 87 at 26 (explaining that a showing of individual prejudice may be relevant to,
but is not dispositive of, the specific-remedy question).

                                                   5
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 6 of 12




Additionally, Petitioners ask the Court to impose the following sanctions:

•    Preclude the government from pursuing any defense to, or from otherwise
     opposing, Petitioners’ claims, and from filing dispositive motions.
•    Strike in full the government’s responses to Petitioners’ § 2255 motions and the
     government’s challenges to Petitioners’ privilege logs.
•    Vacate any orders that authorize the government to serve any discovery requests
     upon Petitioners or that require Petitioners to respond to such requests.

2. The Court should enter default judgment or its equivalent.

     In determining whether to impose dispositive sanctions, courts typically

consider whether the violation at issue resulted in prejudice; the amount of

interference with the judicial process; the disobedient party’s culpability; the

efficacy of lesser sanctions; and whether the disobedient party was on notice of the

possibility of such sanctions. 21 These factors weigh in favor of imposing default

judgment or its equivalent here.

     First, the nature of Petitioners’ claims puts them at a severe informational

disadvantage. The government’s refusal to fully respond to their discovery requests

exacerbates this imbalance and impedes Petitioners’ ability to prepare. Thus, the

government’s conduct has “clearly resulted in prejudice.” 22 Additionally, it appears

the government has long known or suspected that it would refuse to fully discharge

its obligations even if this Court ultimately insisted that it do so. By delaying notice

of this fact, the government forced Petitioners to waste resources litigating other


21 King v. Fleming, 899 F.3d 1140, 1150 (10th Cir. 2018); Klein-Becker USA, LLC v. Englert, 711 F.3d
1153, 1159 (10th Cir. 2013) (quoting Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992));
Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1149–50 (10th Cir. 2007); Gripe,
312 F.3d at 1188; Knowlton v. Teltrust Phones, Inc., 189 F.3d 1177, 1182 n.6 (10th Cir. 1999); Jones
v. Thompson, 996 F.2d 261, 264–66 (10th Cir. 1993).
22 Am. Power Chassis, Inc. v. Jones, 2018 WL 4409434, at *9 (D. Kan. Sept. 17, 2018); Ecclesiastes,

497 F.3d at 1145; see, e.g., Doc. 446 at 8; Black Order at 155–56.

                                                 6
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 7 of 12




matters, delayed the proceedings, and potentially prolonged the time many of them

must spend incarcerated or on supervised release. This, too, constitutes prejudice. 23

     The government suggests Petitioners cannot suffer prejudice because they

entered guilty pleas, don’t claim actual innocence, and have not yet proved their

claims. But the government’s emphasis on the merits is misguided, as is its narrow

view of what makes a conviction “wrongful.” 24 And its preoccupation with

Petitioners’ pleas “signal[s] a disregard for the essence of § 2255 litigation.” 25

     Second, a party necessarily interferes with the judicial process by flouting

multiple court orders—especially where, as here, its disobedience triggers a motion

for sanctions and results in delays. 26 Further, as the government concedes, its

reasons for defying this Court’s orders are “not new.” Nor was its duty to search

repositories it waited until June 2, 2020, to assess. 27 The government should have


23 See Doc. 540 at 1 & n.1, 14; Ehrenhaus, 965 F.2d at 921 (finding prejudice based on delays where,
e.g., damage to the defendants’ reputation persisted as long as the action remained pending).
24 Doc. 540 at 4–5, 19; see In re Syngenta AG MIR 162 Corn Litig., 2020 WL 4333559, at *8 (D. Kan.

July 28, 2020) (explaining that the merits of the underlying claims were irrelevant to the prejudice
inquiry); Doc. 608, United States v. Phommaseng, 2:15-cr-20020 (“To claim lack of evidence as a basis
for denial of discovery is to substitute the cause for the consequence.”); compare Doc. 540 at 19
(suggesting that only the innocent can be wrongfully convicted); with WRONGFUL CONVICTION,
Black’s Law Dictionary (11th ed. 2019) (indicating that any conviction “overturned or vacated by an
appellate court” qualifies as wrongful), and https://nij.ojp.gov/topics/justice-system-reform/wrongful-
convictions (stating a conviction is wrongful if procedural errors violated the person’s rights).
25 Taylor v. United States, 2018 WL 6068804, at *2–3 (S.D. Ind. Nov. 20, 2018) (“[E]very § 2255

movant has either pled guilty to a crime or been convicted of one by a jury. Section 2255 allows for
the possibility that a movant has pled guilty or been convicted under circumstances that our legal
system does not permit.”).
26 See Doc. 548; Ehrenhaus, 965 F.2d at 921; Am. Power Chassis, 2018 WL 4409434, at *9; cf.

Villanueva Echon v. Sackett, 809 F. App’s 468, 473 (10th Cir. 2020) (unpublished) (finding
interference where defendants “unnecessarily occupied Plaintiffs’ and the district court’s time with
motions to compel discovery”).
27 Doc. 540 at 1 n.1; see Black Doc. 694 at 267–69, 313–14; Doc. 79; Doc. 359 at 10; Doc. 359-1

(acknowledging that the FPD alerted the government to its expectations regarding other repositories
in March 2020); Doc. 117 at 7 (acknowledging in April 2020 that the requests extended beyond
emails).


                                                  7
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 8 of 12




performed this task in February and March 2020, when the Court ordered it to

produce discovery; in April 2020, before the government sought an extension of

time; or in early May 2020, immediately after this Court ordered the government to

respond to additional requests and set a new production deadline. And once it

assessed the repositories, the government should have immediately informed the

Court and Petitioners of what it instead waited months to say: the government

wouldn’t search the repositories, even if this Court directly ordered it to do so. 28

     At that point, Petitioners would have requested sanctions. And the Court’s

resolution of that request may have altered the entire trajectory of the case, thereby

conserving judicial resources and avoiding needless delays. For instance,

•    If the Court had struck the government’s defenses or barred it from opposing
     Petitioners’ claims, the government would have lacked good cause to conduct
     discovery, even under the at-issue test, thereby rendering it unnecessary for
     Petitioners to file their motion for review, for the FPD to expend time and
     resources serving individual discovery responses on behalf of nearly 100
     petitioners; or to litigate and resolve what materials Petitioners may withhold. 29

•    If the Court had barred the government’s fact-intensive procedural defenses or
     struck the government’s responses, Petitioners could have avoided filing their
     replies, or at least reduced the time and labor involved in doing so. 30

•    Had the Court taken as established certain facts, it may have been unnecessary
     to delay the evidentiary hearings—or to conduct them at all. 31

In short, the government lulled Petitioners and this Court into believing it would

fully respond to Petitioners’ approved discovery requests, much like it lulled the


28 See Doc. 79; Doc. 96; Doc. 114; Doc. 117; Doc. 126; Doc. 127; Ecclesiastes, 497 F.3d 1135 at 1148
(finding interference where the plaintiff’s noncompliance wasn’t “based upon newly-emergent facts or
circumstances” but rather upon “concerns that should have been apparent” much earlier).
29 See, e.g., Doc. 225; Doc. 230; Doc. 354; Doc. 355; Doc. 383; Doc. 400.

30 See Docs. 415–440, 442–445, 449–470, 476–501, 503–524, 529–535.

31 Doc 127.




                                                 8
      Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 9 of 12




Special Master and this Court into believing it would cooperate in Black. In doing

so, it significantly interfered with the judicial process. 32

     Third, the government—and not just the attorneys who represent it—chose to

defy this Court’s orders. Thus, its violations were willful and indicative of bad

faith. 33 True, the government also asserts that complying with the Court’s most

recent 32-day deadline was impossible. But the government could have started

searching the repositories at issue more than six months before that deadline

expired. Instead, it chose to willfully ignore those repositories and focus on an

admittedly incomplete and facially inadequate email archive. 34 Indeed, as far as

Petitioners know, the government never even imaged the remaining repositories, let

alone started to search them. Thus, it cannot establish doing so was impossible. 35

     Fourth, this Court has warned the government that discovery violations may

result in sanctions. And the government has expressly acknowledged this fact. 36


32 See Black Order at 140–41; Black Doc. 805 at 12; Wash. Metro. Area Transit Comm’n v. Reliable
Limousine Serv., LLC, 776 F.3d 1, 5 (D.C. Cir. 2015) (finding interference where the disobedient
party waited until the last minute, after the court had already moved the discovery deadline twice,
to refuse to respond to certain discovery requests); Am. Power Chassis, 2018 WL 4409434, at *9.
33 Doc. 540 at 1 & n.1, 14–15 (stating, e.g., that “the United States has determined” it “will not

comply”); see Lundahl, 600 F. App’x at 607; Ehrenhaus, 965 F.2d at 921; M.E.N. Co. v. Control
Fluidics, Inc., 834 F.2d 869, 873–874, 873 n.2 (10th Cir. 1987); In re Syngenta, 2020 WL 4333559, at
*4–6; Cooper v. United States, 2010 WL 537759, at *3 (D. Colo. 2010).
34 See Black Order at 40–49; Doc. 359 at 6, 11; Doc. 446 at 17; compare Doc. 446 at 18–19 (ordering

the government, on July 27, 2020, to “redirect its resources and do what is necessary to fully
respond”), with Att. 1 (indicating that as of August 14, 2020, the government was still preoccupied
with the USAO’s emails, and that rather than focusing all efforts on producing additional
documents, the government was focused on trying to claw back documents it had already produced).
35 See Att. 2 (indicating that as of August 12, 2020, government counsel was still “awaiting further

direction” before it conducted additional searches); Domanus v. Lewicki, 742 F.3d 290, 301 (7th Cir.
2014) (explaining that to establish impossibility, the disobedient party must show it took all
reasonable steps within its power and made a good faith, diligent effort to comply with the order).
36 See, e.g., Black Doc. 694 at 318 (“So we can close the record right now and I think probably adverse

inferences would be in order.”); Black Doc. 805 at 3, 8, 11–12, Black Order at 136–37; Doc. 540 at 1;



                                                  9
     Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 10 of 12




    Fifth, lesser sanctions will not suffice. The only way to cure the prejudice to

Petitioners is to take as established the facts they sought to prove via discovery.

And the only way to adequately punish the government and deter future

disobedience is to impose default judgment or its equivalent. After all, this isn’t the

first time the government has violated this Court’s discovery orders. 37 And the

Court gave the government ample opportunities to avoid perpetuating its previous

misconduct here. Because the government consciously declined to avail itself of

those opportunities, the Court should enter default judgment or its equivalent. 38

3. Conclusion

    “Decency, security, and liberty alike demand that government officials shall be

subjected to the same rules of conduct that are commands to the citizen.” 39 The

government has repeatedly broken those rules, both here and in Black. And it

shows no intention of abandoning this campaign of disobedience. When a party

“deliberately and defiantly refuse[s] to comply with” a court’s orders and says it

“will not comply in the future,” the Court may impose dispositive sanctions. 40

Petitioners ask the Court to impose such sanctions here.


Ecclesiastes, 497 F.3d at 1149–50 (holding that constructive notice constitutes notice; stating that, in
any event, notice isn’t a prerequisite to imposing dispositive sanctions).
37 See Black Order at 23, 143; Wash. Metro. Area Transit, 776 F.3d at 6–7 (noting that the

disobedient party had previously been held in contempt by another court for “deliberately ignoring”
discovery requests); Cosby v. Meadors, 351 F.3d 1324, 1332 (10th Cir. 2003) (holding that the
magistrate judge properly considered the plaintiff’s similar misconduct in other cases).
38 See Lee, 638 F.3d at 1320–21 (noting that the district court gave plaintiffs “no fewer than three

chances to make good their discovery obligation”); Docs. 79, 96, 126 (approving Petitioners’ requests);
Doc. 98 (giving the government additional time to produce); Doc. 127 (same); Doc. 446 (same).
39 Olmstead v. United States, 277 U.S. 438, 485 (1928) (Brandeis, J., dissenting) (“If the government

becomes a lawbreaker, it breeds contempt for law; . . . it invites anarchy.”).
40 Phipps v. Blakeney, 8 F.3d 788, 790–91 (11th Cir. 1993); see Doc. 540 at 29.




                                                  10
Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 11 of 12




                                     Respectfully submitted,


                                     s/ Melody Brannon
                                     MELODY BRANNON, #17612
                                     Federal Public Defender for the
                                     District of Kansas
                                     117 SW 6th Avenue, Suite 200
                                     Topeka, Kansas 66603-3840
                                     Phone: 785/232-9828
                                     Fax: 785/232-9886
                                     Email: melody_brannon@fd.org

                                     s/ Kirk Redmond
                                     KIRK C. REDMOND, #18914
                                     First Assistant Federal Public
                                     Defender
                                     117 SW 6th Avenue, Suite 200
                                     Topeka, KS 66603-3840
                                     Phone: 785/232-9828
                                     Fax: 785/232-9886
                                     kirk_redmond@fd.org

                                     s/ Lydia Krebs
                                     LYDIA KREBS, #22673
                                     Research and Writing Specialist
                                     117 SW 6th Avenue, Suite 200
                                     Topeka, KS 66603-3840
                                     Phone: 785/232-9828
                                     Fax: 785/232-9886
                                     lydia_krebs@fd.org




                                11
    Case 2:19-cv-02491-JAR-JPO Document 560 Filed 09/15/20 Page 12 of 12




                             CERTIFICATE OF SERVICE

        I certify that on 07/[]/2019, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                 s/ Melody Brannon
                                                 MELODY BRANNON, #17612




                                            12
